DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5 August 2022 have been fully considered but they are not persuasive. 
Applicant argues that Lin fails to teach or suggest arrangement of rectangular faces. While examiner agrees that Lin teaches triangular faces, in the instant case, Macmillan teaches rectangular faces. Applicant argues that the arrangement of faces, including ordering, in Lin fails to teach the specific ordering of faces as required by claim 1. However, in the rejection, it is Macmillan that is cited to teach the one dimensional arrangement of data including, in order, the first rectangular half face, the second rectangular half face, the rectangular full face, the third rectangular half face, and the fourth rectangular half face- the previous Non-Final rejection cited fig. 8 and p. 7, sections 0078-0080, directing attention to the left columns of each projection, which include half faces Al, Ar, full face Fl, and half faces Cl and Cr. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 10-13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Macmillan (U.S. Publication 2018/0025467) in view of Lin (U.S. Publication 2019/0026858). 

As to claim 1, Macmillan discloses an encoder comprising: 
first circuitry (p. 3, section 0038; p. 4, sections 0047-0048; the mapper is a component of the camera apparatus) to:
map a hemispherical image to a hemisphere cubemap, the hemisphere cubemap consisting of one rectangular full face and first, second, third, and fourth rectangular half faces, the one rectangular full face and the first, second, third, and fourth rectangular half faces representing a hemisphere (fig. 4; fig. 5; p. 5, sections 0055-0060; one full face and 4 half faces which constitute half a sphere, or a hemisphere, are mapped to a cubemap; see, for example, half faces Al, Ar, Cl, and Cr as well as full face Fl);
arrange the one rectangular full face and the four rectangular half faces into a one dimensional arrangement of data, the one dimensional arrangement of data including, in order, the first rectangular half face, the second rectangular half face, the rectangular full face, the third rectangular half face, and the fourth rectangular half face (fig. 8; p. 7, sections 0078-0080; see the left columns of each projection, which include half faces Al, Ar, full face Fl, and half faces Cl and Cr); 
encode a message including the hemisphere cubemap (fig. 14, element 1425; fig. 15, element 1505; p. 3, section 0037; the images are encoded for transport; the cubemap encoded for transport would read on a “message” since it is being sent from an one device output to another device input); and second circuitry to output the message (fig. 1; p. 2, section 0028; the modules, including the encoding module, can be separate circuity).
The faces encoded by Macmillan represent half of the faces necessary to represent the sphere, as noted above. It is noted that, in Macmillan, the faces Al, Bl, Cl, Dl, and Fl, as shown in fig. 4 of the reference, would be an example of a combination of faces representing a same hemisphere. On the other hand, fig. 8 of Macmillan shows the column of faces representing portions of different hemispheres of a sphere, and thus it would appear that Macmillan does not teach each face representing the same hemisphere arranged into a one-dimensional arrangement of data. Lin, however, shows all faces of a same hemisphere packed in a one-dimensional arrangement (fig. 5; p. 3, section 0055; the half and full faces representing faces 1-4 are packed in a single row). The motivation for this packing arrangement is to enable a more compact frame layout and avoid using dummy areas (p. 3, section 0056), while allowing for mostly continuous representation of content (p. 5, section 0068). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Macmillan to pack a one-dimensional arrangement with faces of the same hemisphere in order to enable a more compact frame layout and avoid using dummy areas, while allowing for mostly continuous representation of content as taught by Lin.

As to claim 2, Macmillan discloses wherein at least two of the four rectangular half faces are rotated (p. 7, section 0079; multiple half faces can be rotated 180 degrees). 

As to claim 3, Macmillan discloses the encoder apparatus of claim 1, wherein the first circuitry is to apply padding intermediate the first rectangular half face and the second rectangular half face (fig. 8; fig. 11; p. 3, sections 0034-0035; p. 7, section 0083; stitching the half faces together using a blurring or averaging operation is an application of padding between the exclusive portions of the half faces).

As to claim 4, Macmillan discloses the encoder of claim 1 wherein the hemisphere cubemap is based on one or more of a hemisphere cube map format (HCMF) format and a hemisphere equiangular cube map (HEAC) format (fig. 4; fig. 5; p. 5, sections 0055-0060; each hemisphere image is mapped to one full face and 4 half faces of a cube; since this is mapping a hemisphere to a cube map, it would appear to read on a hemisphere cube map format). 

As to claim 10, see the rejection to claim 1.

	As to claim 11, see the rejection to claim 2.

	As to claim 12, see the rejection to claim 3.

	As to claim 13, see the rejection to claim 4.

As to claim 15, see the rejection to claim 1. Further, Macmillan discloses a non-transitory machine-readable medium comprising instructions to cause the machine to perform the method (p. 3, section 0039; p. 3-4, section 0042).

As to claim 16, see the rejection to claim 2.

As to claim 17, see the rejection to claim 3.

As to claim 18, see the rejection to claim 4.

As to claim 19, Macmillan discloses wherein the instructions, when executed, cause the machine to encode the message using a Video encoder (p. 3, section 0037; the encoding module acts as a video encoder).

As to claim 20, see the rejections to claims 1 and 15.

As to claim 21, see the rejection to claim 2.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Macmillan in view of Lin and further in view of Chang (U.S. Publication 2018/0342098).

As to claim 5, Macmillan does not expressly disclose, but Chang does disclose wherein the first circuity and the second circuitry are co-located on a common semiconductor package and include one or more of a central processing unit and a graphics processing unit (p. 5, section 0056; p. 6-7, section 0075; p. 7, section 0078; video encoding and output circuitry is co-located with a CPU and GPU on a single semiconductor device). The motivation for this is to use the system on small devices such as mobile, handheld, or embedded devices (p. 5, section 0059). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Macmillan and Lin to have first circuity and second circuitry co-located on a common semiconductor package and include one or more of a central processing unit and a graphics processing unit in order to use the system on small devices such as mobile, handheld, or embedded devices as taught by Chang. 

As to claim 14, see the rejection to claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612